DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6 and 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neb US Publication 2016/0034935 in view of Stoliartchouk et al. US Publication 2014/0019266.

Regarding claim 1, Neb teaches system and method for generating advertising content between brands and brand influencers (Neb, automatically selecting an influencer suitable for endorsing a brand's product or service over advertising system is disclosed. The advertising system is selectively in operative communication with one or more influencers and one or more brands) [Neb, 0009], comprising:

during a matching period: 
receiving a set of opportunities from brands at instances of a brand portal (Neb, the brand prepares an offer to endorse the products or services as shown by step 430. The brand transfer control over to the advertising system to select, offer and negotiate with the influencers on his behalf.) [Neb, 0115]; 
serving a subset of opportunities to a first influencer in a population of influencers at an instance of an influencer portal based on characteristics of the set of opportunities (Neb, An advertising system for automatically selecting an influencer suitable for endorsing a brand's product or service is also disclosed.) [Neb, 0010]; 
receiving a first selection of a first opportunity in the subset of opportunities from the first influencer at the instance of the influencer portal; calculating a first score for a first pairing between the first opportunity and the first influencer based on opportunity characteristics and influencer characteristics; and in response to the first score exceeding a threshold score, prompting the first influencer to record a first video advertisement for the first opportunity (Neb, the advertising system selects an influencer to endorse at least one product or service by an influencer-brand metric, as shown by step 635. The influencer-brand metric comprises a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior. The advertising system notifies the selected influencer of the offer, as shown by step 660. The advertising system notifies the identified influencer on the mobile software application of the influencer device) [Neb, 0177 - 0185]; 
Neb does not explicitly teach packaging the video with pointer to the first influencer. However, Stoliartchouk teaches system and method for dynamic management of affiliate links for online marketing. Stoliartchouk teaches to system and method to create a new record of the webpage (digital content which can comprise text, audio, video), scrape the affiliate webpage to compile the record’s metadata, dynamically generate an affiliate link for the webpage, and dynamically add affiliated link to the new record of the webpage in database (augmented video advertisement (web page) with the pointer) [Stoliartchouk, Fig. 3 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Neb by adopting teachings of Stoliartchouk to award commission to influencers on sales made to consumers through the track link.
Neb in view of Stoliartchouk teaches system and method further comprising:
during a content creation period succeeding the matching period: 
receiving the first video advertisement from the first influencer; packaging the first video advertisement with a pointer to the first influencer and a checkout portal for content linked to the first opportunity to generate a first augmented video advertisement (Stoliartchouk, create a new record of the webpage (digital content which can comprise text, audio, video), scrape the affiliate webpage to compile the record’s metadata, dynamically generate an affiliate link for the webpage, and dynamically add affiliated link to the new record of the webpage in database (augmented video advertisement (web page) with the pointer) [Stoliartchouk, Fig. 3 and associated disclosure]; and 
preparing the first augmented video advertisement for publication to an online destination (Stoliartchouk, create a new record of the webpage (digital content which can comprise text, audio, video), scrape the affiliate webpage to compile the record’s metadata, dynamically generate an affiliate link for the webpage, and dynamically add affiliated link to the new record of the webpage in database (augmented video advertisement (web page) with the pointer) [Stoliartchouk, Fig. 3 and associated disclosure]; and 
during a live period succeeding the content creation period, 
associating purchases within instances of the checkout portal with the first influencer based on the pointer (Stoliartchouk, advertiser affiliate's product webpage, and any activity including product purchases are tracked and recorded) [Stoliartchouk, 0045, also see 0090].

Regarding claim 2, Neb in view of Stoliartchouk teaches system and method, wherein associating purchases within instances of the checkout portal with the first influencer based on the pointer comprises: 
for a first instance of the augmented video advertisement accessed at a first online platform and executing on a first computing device associated with a first user, associating a first purchase completed within the checkout portal of the first instance of the augmented video advertisement with the first influencer based on the pointer (Stoliartchouk, If a publisher publishes an affiliate link online using this U.S. advertiser link and a visitor purchases these shoes on the US website through a U.S. affiliate network regional link, tracking will remain intact and the publisher will earn a commission) [Stoliartchouk, 0090]; and 
for a second instance of the augmented video advertisement accessed at a second online platform and executing on a second computing device associated with a second user, associating a second purchase completed within the checkout portal of the second instance of the augmented video advertisement with the first influencer based on the pointer (Stoliartchouk, Thus, ideally, purchase inquiries originating from the U.S. should be properly handled by network! while purchase inquiries originating from Europe should be properly handled by network2) [Stoliartchouk, 0090].

Regarding claim 3, Neb in view of Stoliartchouk teaches system and method, wherein calculating the first score comprises extracting a set of influencer characteristics from a first influencer profile corresponding to the first influencer; extracting a set of opportunity characteristics defined by the first opportunity; accessing an opportunity model linking opportunity characteristics and influencer characteristics to target outcomes defined by opportunities; and calculating the first score for the first pairing based on the opportunity model, the set of influencer characteristics, and the set of opportunity characteristics (Neb, the advertising system selects an influencer to endorse at least one product or service by an influencer-brand metric, as shown by step 635. The influencer-brand metric comprises a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior. The advertising system notifies the selected influencer of the offer, as shown by step 660. The advertising system notifies the identified influencer on the mobile software application of the influencer device) [Neb, 0177 - 0185].

Regarding claim 4, Neb in view of Stoliartchouk teaches system and method further comprising 
accessing a set of influencer profiles corresponding to a population of influencers; extracting a set of influencer characteristics from a first influencer profile in the set of influencer profiles, the first influencer profile corresponding to the first influencer; and wherein serving the subset of opportunities to the first influencer based on characteristics of the set of opportunities comprises serving the subset of opportunities to the first influencer based on characteristics of the set of opportunities and the set of influencer characteristics (Neb, the advertising system selects an influencer to endorse at least one product or service by an influencer-brand metric, as shown by step 635. The influencer-brand metric comprises a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior. The advertising system notifies the selected influencer of the offer, as shown by step 660. The advertising system notifies the identified influencer on the mobile software application of the influencer device) [Neb, 0177 - 0185].

Regarding claim 5, Neb in view of Stoliartchouk teaches system and method further comprising: 
receiving a set of content generation tools from the instance of the brand portal associated with the first opportunity; and in response to receiving the selection of the first opportunity from the first influencer, distributing the set of content generation tools to the instance of the influencer portal (Neb, provides a brand interface customized for the brand to propose and manage offer to influencers, as shown by step 625. The brand interface may be a web platform available on the web which integrates the brand with the advertising system 300) [Neb, 0175].

Regarding claim 6, Neb in view of Stoliartchouk teaches system and method further comprising: 
in response to completion of a first purchase at an instance of the checkout portal; calculating a set of attribution scores based on a value of the first purchase, the set of attribution scores comprising an influencer attribution score and a brand attribution score; storing the influencer attribution score at an influencer wallet associated with the first influencer based on the pointer; and storing the brand attribution score at a brand wallet associated with the first brand (Neb, The advertising system tracks the performance of the influencers on the social media. The advertising engine tracks the influencer posts or tweets on the social networking media and further tracks the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer) [Neb, 0199].

Regarding claim 8, Neb in view of Stoliartchouk teaches system and method, further comprising: 
packaging the first video advertisement with a visual element configured to record user interactions with the first augmented video advertisement; and calculating a set of engagement metrics for the first augmented video advertisement based on user interactions with the first augmented video advertisement recorded by the visual element (Neb, The advertising system tracks the performance of the influencers on the social media. The advertising engine tracks the influencer posts or tweets on the social networking media and further tracks the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer) [Neb, 0199].

Regarding claim 9, Neb in view of Stoliartchouk teaches system and method, wherein calculating the set of engagement metrics comprises calculating a first set of engagement metrics for the first augmented video advertisement based on interactions recorded by the visual element between a first user and a first instance of the first augmented video advertisement; further comprising: 
in response to termination of the first instance of the first augmented video advertisement, returning the first set of engagement metrics to the first brand; and associating the first set of engagement metrics with the first influencer based on the pointer (Neb, The advertising system tracks the performance of the influencers on the social media. The advertising engine tracks the influencer posts or tweets on the social networking media and further tracks the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer) [Neb, 0199].

Regarding claim 10, Neb in view of Stoliartchouk teaches system and method, wherein calculating the first set of engagement metrics comprises calculating a viewability metric; and wherein associating the first set of engagement metrics with the first influencer comprises: 
associating the viewability metric with the first influencer based on the pointer; and updating an influencer profile associated with the first influencer based on the viewability metric (Neb, The advertising system tracks the performance of the influencers on the social media. The advertising engine tracks the influencer posts or tweets on the social networking media and further tracks the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer) [Neb, 0199].

Regarding claim 11, Neb teaches system and method for generating advertising content (Neb, automatically selecting an influencer suitable for endorsing a brand's product or service over advertising system is disclosed. The advertising system is selectively in operative communication with one or more influencers and one or more brands) [Neb, 0009], comprises: 
during a matching period: 
receiving a set of opportunities from brands at instances of a brand portal (Neb, the brand prepares an offer to endorse the products or services as shown by step 430. The brand transfer control over to the advertising system to select, offer and negotiate with the influencers on his behalf.) [Neb, 0115]; 
serving the set of opportunities to a first influencer in a population of influencers at an instance of an influencer portal based on characteristics of the set of opportunities (Neb, An advertising system for automatically selecting an influencer suitable for endorsing a brand's product or service is also disclosed.) [Neb, 0010]; 
receiving a first selection of a first opportunity in the set of opportunities from the instance of the influencer portal; calculating a match score for a first pairing between the first influencer and the first opportunity based on opportunity characteristics and influencer characteristics; and in response to the predicted match score exceeding a threshold match score prompting the first influencer to record a first video advertisement for the first opportunity (Neb, the advertising system selects an influencer to endorse at least one product or service by an influencer-brand metric, as shown by step 635. The influencer-brand metric comprises a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior. The advertising system notifies the selected influencer of the offer, as shown by step 660. The advertising system notifies the identified influencer on the mobile software application of the influencer device) [Neb, 0177 - 0185]; 
Neb does not explicitly teach packaging the video with pointer to the first influencer. However, Stoliartchouk teaches system and method for dynamic management of affiliate links for online marketing. Stoliartchouk teaches to system and method to create a new record of the webpage (digital content which can comprise text, audio, video), scrape the affiliate webpage to compile the record’s metadata, dynamically generate an affiliate link for the webpage, and dynamically add affiliated link to the new record of the webpage in database (augmented video advertisement (web page) with the pointer) [Stoliartchouk, Fig. 3 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Neb by adopting teachings of Stoliartchouk to award commission to influencers on sales made to consumers through the track link.
Neb in view of Stoliartchouk teaches system and method further comprising:
during a content creation period succeeding the matching period: 
receiving the first video advertisement from the first influencer; packaging the first video advertisement with a pointer to the first influencer and a visual element for tracking user interactions with the first video advertisement to generate a first augmented video advertisement (Stoliartchouk, create a new record of the webpage (digital content which can comprise text, audio, video), scrape the affiliate webpage to compile the record’s metadata, dynamically generate an affiliate link for the webpage, and dynamically add affiliated link to the new record of the webpage in database (augmented video advertisement (web page) with the pointer) [Stoliartchouk, Fig. 3 and associated disclosure]; and 
preparing the first augmented video advertisement for publication to an online destination (Stoliartchouk, create a new record of the webpage (digital content which can comprise text, audio, video), scrape the affiliate webpage to compile the record’s metadata, dynamically generate an affiliate link for the webpage, and dynamically add affiliated link to the new record of the webpage in database (augmented video advertisement (web page) with the pointer) [Stoliartchouk, Fig. 3 and associated disclosure]; and 
during a live period succeeding the content creation period, 
associating brand lift advertising outcomes with the first influencer based on user interactions recorded at the visual element and the pointer (Stoliartchouk, advertiser affiliate's product webpage, and any activity including product purchases are tracked and recorded) [Stoliartchouk, 0045, also see 0090].

Regarding claim 12, Neb in view of Stoliartchouk teaches system and method, wherein associating advertising outcomes with the first influencer comprises associating measured brand lift associated with the first video advertisement with the first influencer based on the pointer (Neb, The advertising system tracks the performance of the influencers on the social media. The advertising engine tracks the influencer posts or tweets on the social networking media and further tracks the likes, clicks, leads or transactions of the target audience that follow the influencer tweet or posts such that the payment estimation is accurate between the brand owner and influencer) [Neb, 0199].


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neb US Publication 2016/0034935 in view of Stoliartchouk et al. US Publication 2014/0019266 and Goldstein et al. US Publication 2018/0260844.

Regarding claim 7, Neb in view of Stoliartchouk does not explicitly recite overlaying a set of icons to receive user inputs. However, Goldstein teaches system and method for delivering and presenting content including interactive advertisement to a user [Goldstein, 0004]. Goldstein teaches video content overlaid with icons to enable the user to engage in a transaction [Goldstein, Fig. 5 and associated disclosure]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Bafia in view of Stoliartchouk by adopting teachings of Goldstein to enable the user to engage in a transaction in real time while watching the video.
Neb in view of Stoliartchouk and Goldstein teaches system and method further comprising:
wherein packaging the first video advertisement with the pointer and the checkout portal further comprises
 packaging the first video advertisement with a set of icons responsive to interactions of users viewing the first video advertisement with the set of icons [Goldstein, Fig. 5 and associated disclosure]; and 
further comprising, in response to receiving a first user input over a first icon in the set of icons, displaying the checkout window (Goldstein, if it is determined that the transaction is for immediate purchase, user is requested to confirm the immediate purchase, and the price of purchased item is charted to the registered account of the user) [Goldstein, 0028, Fig. 2 and associated disclosure].

Regarding claims 13 Neb in view of Stoliartchouk and Goldstein teaches system and method, wherein packaging the first video advertisement with the pointer and the visual element further comprises packaging the first video advertisement with a checkout portal for content linked to the first opportunity [Goldstein, Fig. 5 and associated disclosure]; 
wherein returning the first video advertisement to the instance of the influencer portal comprises returning the first video advertisement, packaged with the pointer, the visual element, and the checkout portal to the instance of the influencer portal (Goldstein, if it is determined that the transaction is for immediate purchase, user is requested to confirm the immediate purchase, and the price of purchased item is charted to the registered account of the user) [Goldstein, 0028, Fig. 2 and associated disclosure]; and 
further comprising associating purchases within instances of the checkout portal with the first influencer based on the pointer (Stoliartchouk, advertiser affiliate's product webpage, and any activity including product purchases are tracked and recorded) [Stoliartchouk, 0045, also see 0090].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 26, 2022